DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 11, and 13 are objected to because of the following informalities:  	Claims 1, 9, 11, and 13 recite abbreviation “3D” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at least once [i.e. media access control (MAC)]. 
  	Claim 11 recites “ex-ray” in line 5 is believed to be a typographical error. The Examiner suggests replace “ex-ray” with –x-ray--. 
 	Claim 13 recites “ex-ray” in line 3 is believed to be a typographical error. The Examiner suggests replace “ex-ray” with –x-ray--. 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	Independent claim 1 recites the limitation,“3D deep neural network”, in lines 12-13 is unclear because the Examiner cannot determine if this “3D deep neural network” is a third 3D deep neural network or referring to a first 3D deep neural network in line 5 or a second 3D deep neural network in line 9. For the purpose of examination, the Examiner will interpret “3D deep neural network” as the first 3D deep neural network.
 	Dependent claims 2-8 are rejected since they are dependent on the case claim above.

The prior art does not appear to teach or make obvious the subject matter of claims 1-8. 
However, the 35 U.S.C. 112(b) rejection must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claim 1, the closest prior art does not teach or suggest the claimed invention having “a first 3D deep neural network receiving an initial voxel representation of metal affected x-ray data at its input and generating a voxel map at its output, the voxel map identifying voxels of the initial voxel representation that belong to 
 	Regarding independent claims 9-10 and 13, these claims recite substantially the same limitations that are performed by claim 1 above, and they are allowable for the same reasons.
 	Regarding dependent claims 2-8, and 16-19, the claims have been found allowable due to its dependencies to claims 1 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “CT artifact reduction via U-net CNN” in view of Gjesteby et al., “Deep Learning Methods for CT Image-Domain Metal Artifact Reduction”.
Regarding claim 11, a method of correction of a voxel representation of metal affected x-ray data (Abstract: Purpose) and comprising: 
 	receiving an initial voxel representation representing metal affected x-ray data, the metal affected x-ray data representing artefacts in the x-ray data caused by metal or metallic objects in a volume of tissue that is imaged by an ex-ray imager (Fig. 1); 
 	generating a corrected voxel representation based on the initial voxel representation (Figs. 2-3, contaminated and achieved images; Section IV. DISCUSSION and CONCLUSION) using a generator 3D deep neural network, the generator 3D deep neural network being trained on a basis of training data and reference data to minimize artefacts associated with metal affected x-ray data in the initial voxel representation, the training data and reference data including voxel representations of clinical x-ray data of a predetermined body part of a patient (Section 2.1, equation 0.2), 
 	wherein during the training the generator 3D deep neural network being parameterized by first weights and biases selected to optimize the corrected voxel representation based on relationships following from one or more characteristics of the training data and one or more characteristics of the reference data (Section 2.1).
 	Zhang discloses claim 11 as enumerated above, but Zhang does not explicitly disclose the discriminator 3D deep neural network being trained to discriminate between voxel representations of x-ray data representing a body part of a patient that comprises metal regions and corrected voxel representations generated by the generator 3D deep neural network as claimed.
(Section 4. DISCUSSION AND CONCLUSION; a generative adversarial network (GAN) includes a generator and a discriminator).
 	Therefore, taking the combined disclosures of Zhang and Gjesteby as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the discriminator 3D deep neural network being trained to discriminate between voxel representations of x-ray data representing a body part of a patient that comprises metal regions and corrected voxel representations generated by the generator 3D deep neural network as taught by Gjesteby into the invention of Zhang for the benefit of demonstrating a superiority principle of data-driven machine learning (Gjesteby: Section 4. DISCUSSION AND CONCLUSION)
 	Regarding claim 12, the method according to claim 11, Gjesteby in the combination further disclose wherein the generator 3D deep neural network and/or the discriminator 3D deep neural network is configured as a 3D convolutional neural network and/or a 3D deep recurrent neural network (Section 4. DISCUSSION AND CONCLUSION).
 	Regarding claim 15, the method of claim 11 Zhang in the combination further disclose wherein the body part of the patient is a dento-maxillofacial structure of a patient (Fig. 3; Section 2.2; dental CT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665